DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1 and 2, the limitations, "ordinal pair data sets comprising relative distance proxies between each target and all anchors", on lines 9 and 10 of claim 1 and lines 14 and 15 of claim 2; 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication No. 2019/0277939 A1) (hereinafter Li) in view of Un et al. (U.S. Patent Application Publication No. 2013/0260782 A1) (hereinafter Un).

Regarding claim 1, Li discloses a method for determining location of a target within an indoor environment (Paragraphs 0036, 0045, and 0145 disclose a system and method for estimating a location of an asset tracking tag within a space.  Luminaire(s) illuminate a space or area of a premises to a level useful for a human in or passing through the space, e.g. general illumination of a room or corridor in a building.  The location estimation functionality/application may have access to a database containing information related to the space 505 (represented for example by a facility's floor plan, lighting map, grid map or the like)), comprising the steps of:
a) classifying a set of anchors having known locations within the indoor environment and a set of targets having unknown locations within the indoor environment, wherein each of the anchors and targets comprise hardware having sensors and wireless communication capabilities (Paragraph 0013 discloses each node asset message received at an edge gateway includes an identifier of a respective radio frequency-enabled node, an identifier of a radio frequency-enabled tag obtained from a radio frequency signal received from the radio frequency-enabled tag.  Paragraphs 0108, 0145, and 1047 disclose the IoT hub may have access to a service that has the known locations of the RF-enabled nodes assigned the NIDs or may request access to known location information stored in the for gateway memory 277.  The computing device, such as the fog gateway or a server, may use the known physical locations of the respective nodes retrieved from the database to determine that the location of the asset tag 555.  The physical locations of nodes a, b and c within the space 505 are known.  Figure 1 and paragraph 0052 disclose the asset tracking tag 121 may include an antenna 125, a radio frequency (RF) transmitter or 
b) creating a set of ordinal pair data sets comprising relative distance proxies between each target and all anchors; wherein the distance proxies include at least one of sound levels from transmitted audio, time-of arrival (TOA), and received signal strength indicators (RSSI), which are not calibrated (Figures 2C and 3 and paragraphs 0088 and 0093 disclose the respective edge gateways 23 and 27 transmit aggregated messages, such as aggregated message #IT3 and aggregated message #IT7, respectively, to the fog gateway 22.  The fog gateway 22 may be configured to receive a respective aggregated messages, such as #IT3 and #IT7 from each of the edge gateways 23 and 27.  Based on the list of the ranked node identifiers (NIDS) in the respective aggregated messages #IT3 and #IT7, the fog gateway 22 may form a node identifier tuple for use in obtaining an estimate of the location of the asset tracking tag within the space.  The fog gateway 88 parses data from the aggregated messages to form a node identifier tuple identifying at least three nodes near the asset tag.  Ordered identifiers from the tuple and known locations of the identified nearby nodes can then be processed to estimate of the location of the asset tracking tag 33.  Paragraph 0010 discloses received signal strength of signals transmitted by a tag, a RF beacon, or both may be measured by a tag and/or the RF beacon, and used as a proxy for node-to-tag distance (assuming that all nodes transmit signals of equal strength): the farther away the transmitting tag/node, the lower the received signal strength.  Paragraph 0174 discloses for example, in order for the location of asset tag 555 to be determined or estimated as being closer to node a than to node b (i.e. distance TA<TB), the computing device making the estimate need only determine that the measured RSS of the signal from node a is greater than the measured RSS of the signal from node b.  Paragraph 0077 discloses for purposes of discussion of a particular example, the received signal strength (RSS) may be measured and indicated by a value referred to as the received signal strength indicator 
c) ranking and aggregating the ordinal pair data sets to produce a set of dissimilarities that approximate distances (Paragraph 0041 discloses a tuple, or ordered list, may be generated or formed containing the ranked respective node identifiers along with the asset tracking tag identifier, the basic message sequence number (if provided), and possibly the measured signal attribute values.  Paragraph 0101 discloses the edge gateway ID 1 may continue processing the node asset messages by identifying the respective node identifiers (NID) extracted from the received node asset messages transmitted by the three or more wireless communication nodes having the highest measured signal attributes.  For example, the edge gateway ID 1 may be configured to insert the NIDs in an aggregated message based on top three (or some other number) highest measured signal attributes.  For example, a RSSI: -20 is higher ranking than a RSSI: -80 because a RSSI: -20 indicates a stronger signal than the RSSI: -80); and
e) inferring a coordinate-level location estimate of targets by formulating and solving a multidimensional unfolding optimization (Paragraph 0095 discloses the fog gateway 88 may estimate, or obtain an estimate of, a subsequent location of the asset tracking tag using the node identifiers and the ranking of the respective node identifiers in the second set of aggregated messages to estimate the subsequent location of the asset tracking tag within the space.  As described in more detailed later with regard to FIGS. 8A to 11, the fog gateway 88 parses data from the aggregated messages to form a node identifier tuple identifying at least three nodes near the asset tag.  Ordered identifiers from the tuple and known locations of the identified nearby nodes can then be processed to estimate of the location of the asset tracking tag 33.  The estimated subsequent location may be the same as, or different from, as the preceding location.  Paragraphs 0043 and 0044 disclose as part of the list of inequalities, each inequality may include an indication of a subregion within the determined polygonal region.  Using the identified inequality and the subregion indication, the computing device may estimate the location of the asset tag as being located in a particular indicated subregion.  This may be considered a fine estimation of the asset tag location.  An additional process may alter the area of the respective subregions based on differences between the respective signal attribute measurements determined by the asset tag.  For example, a difference between a first signal attribute measurement value and a second signal attribute value may be determined, a difference between the first signal attribute measurement value and a third 
Li does not explicitly disclose d) transforming the dissimilarities into estimated distances between each anchor and target using the known distances between the anchors as calibration.
In analogous art, Un discloses d) transforming the dissimilarities into estimated distances between each anchor and target using the known distances between the anchors as calibration (Figure 5 and paragraphs 0060, 0062, and 0063 disclose a base path loss function may be calibrated for respective one or more APs identified for a candidate area comprising a grid.  At 502, a first AP (e.g., an observer AP) reports an observed RSS (e.g., or signal attenuation) for a second AP (e.g., a signal strength and/or signal attenuation for a signal transmitted from the second AP and received by the first AP).  Further, as an example, the first AP may also report an observed RSS and/or signal attenuation from a third AP (e.g., and a fourth AP, a fifth AP, etc.  comprising observed APs), resulting in a set of one or more observed RSSs (e.g., or signal attenuations) for the first AP (e.g., for signals received at the first AP from the second AP, third AP, fourth AP, etc.).  At 508, a known distance between the observer AP (e.g., the first AP, receiving the signal from the second AP) and the observed AP (e.g., the second AP, sending the signal) may be identified.  As one example, the known distance may be identified using grid AP data (e.g., 352 of FIG. 3), which may identify a location of respective APs.  At 510, an expected distance can be determined using the RSS reported by the observer AP in the observer AP set (e.g., using a base path loss function).  At 512, the base path loss function adjustment may be determined, using at least a combination of the known distance between the observed and observer APs and the expected distance between the observed AP (e.g., second AP) and the observer AP (e.g., first AP).  Further, if the observer AP set for the first AP comprises a plurality of reports (e.g., for the second AP, third AP, etc.), a final base path loss function adjustment for the first AP may comprise a combination of corresponding base path loss function adjustments (e.g., base path loss function adjustment based upon report(s) for second AP, base path loss function adjustment based upon report(s) for third AP, and base path loss function adjustment based upon report(s) for fourth AP, etc.).  In one embodiment, resulting adjustment data 550 for the first AP may be used to calibrate the base path loss function, at 516, resulting in a first calibrated path loss function (e.g., used merely for the first AP).  Figure 4 and paragraph 0056, 0058, and 0059 disclose an AP score may be determined for the respective APs 608, based at least upon their respective 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate calibrating a path loss from signal measurements and known locations of APs and using the calibrated path loss to determine distances between a mobile device and the APs, as described in Un, with determining a location of a tracking tag using signal strengths and known locations of nodes, as described in Li, because doing so is using a known technique to improve a similar method in the same way.  Combining calibrating a path loss from signal measurements and known locations of APs and using the calibrated path loss to determine distances between a mobile device and the APs of Un with determining a location of a tracking tag using signal strengths and known locations of nodes of Li was within the ordinary ability of one of ordinary skill in the art based on the teachings of Un.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li and Un to obtain the invention as specified in claim 1.

Regarding claim 2, Li discloses a system for determining location of a target within an indoor 
a) a plurality of anchors each having known locations within the indoor environment and configured to sense an external stimulus and transmit a wireless signal (Paragraph 0013 discloses each node asset message received at an edge gateway includes an identifier of a respective radio frequency-enabled node, an identifier of a radio frequency-enabled tag obtained from a radio frequency signal received from the radio frequency-enabled tag.  Paragraphs 0108, 0145, and 1047 disclose the IoT hub may have access to a service that has the known locations of the RF-enabled nodes assigned the NIDs or may request access to known location information stored in the for gateway memory 277.  The computing device, such as the fog gateway or a server, may use the known physical locations of the respective nodes retrieved from the database to determine that the location of the asset tag 555.  The physical locations of nodes a, b and c within the space 505 are known.  Figure 5 and paragraph 0109 disclose the RF-enabled nodes of FIGS. 2A-2C are shown in light fixtures.  FIG. 5 depicts logical, functional, and structural features of an example of a radio frequency wireless communication enabled light fixture 1100, suitable for use as an RF-enabled node in a network of RF-enabled wireless communication nodes.  The light fixture 1100 may include a processor 1104, a memory 1312, an LED type light source 1108, an RF transceiver system 1111, an antenna 1110, and one or more sensors 1112);
b) a plurality of targets positioned at unknown locations within the indoor environment, each target configured to sense an external stimulus and transmit a wireless signal (Paragraph 0013 discloses each node asset message received at an edge gateway includes an identifier of a respective radio frequency-enabled node, an identifier of a radio frequency-enabled tag obtained from a radio frequency signal received from the radio frequency-enabled tag.  Paragraphs 0108, 0145, and 1047 disclose the IoT hub may have access to a service that has the known locations of the RF-enabled nodes assigned the 
c) a computer processor programmed, configured, and/or structured to:
i) classify the plurality of anchors having known locations within the indoor environment and the plurality of targets having unknown locations within the indoor environment (Paragraph 0013 discloses each node asset message received at an edge gateway includes an identifier of a respective radio frequency-enabled node, an identifier of a radio frequency-enabled tag obtained from a radio frequency signal received from the radio frequency-enabled tag.  Paragraphs 0108, 0145, and 1047 disclose the IoT hub may have access to a service that has the known locations of the RF-enabled nodes assigned the NIDs or may request access to known location information stored in the for gateway memory 277.  The computing device, such as the fog gateway or a server, may use the known physical locations of the respective nodes retrieved from the database to determine that the location of the asset tag 555.  The physical locations of nodes a, b and c within the space 505 are known.  Figure 1 and paragraph 0052 disclose the asset tracking tag 121 may include an antenna 125, a radio frequency (RF) transmitter or transceiver 145, a processor 165, a memory 155, and a sensor 185.  Figure 5 and paragraph 0109 disclose the RF-enabled nodes of FIGS. 2A-2C are shown in light fixtures.  FIG. 5 depicts logical, functional, and structural features of an example of a radio frequency wireless communication enabled light fixture 1100, suitable for use as an RF-enabled node in a network of RF-enabled wireless communication nodes.  The light fixture 1100 may include a processor 1104, a memory 1312, an LED type light source 1108, an RF transceiver system 1111, an antenna 1110, and one or more sensors 1112);
ii) create a set of ordinal pair data sets comprising relative distance proxies between each target and all anchors; wherein the distance proxies include at least one of sound levels from transmitted audio, time-of arrival (TOA), and received signal strength indicators (RSSI), which are not calibrated 
iii) rank and aggregate the ordinal pair data sets to produce a set of dissimilarities that approximate distances (Paragraph 0041 discloses a tuple, or ordered list, may be generated or formed containing the ranked respective node identifiers along with the asset tracking tag identifier, the basic message sequence number (if provided), and possibly the measured signal attribute values.  Paragraph 0101 discloses the edge gateway ID 1 may continue processing the node asset messages by identifying the respective node identifiers (NID) extracted from the received node asset messages transmitted by the three or more wireless communication nodes having the highest measured signal attributes.  For example, the edge gateway ID 1 may be configured to insert the NIDs in an aggregated message based on top three (or some other number) highest measured signal attributes.  For example, a RSSI: -20 is 
v) infer a coordinate-level location estimate of the targets by formulating and solving a multidimensional unfolding optimization (Paragraph 0095 discloses the fog gateway 88 may estimate, or obtain an estimate of, a subsequent location of the asset tracking tag using the node identifiers and the ranking of the respective node identifiers in the second set of aggregated messages to estimate the subsequent location of the asset tracking tag within the space.  As described in more detailed later with regard to FIGS. 8A to 11, the fog gateway 88 parses data from the aggregated messages to form a node identifier tuple identifying at least three nodes near the asset tag.  Ordered identifiers from the tuple and known locations of the identified nearby nodes can then be processed to estimate of the location of the asset tracking tag 33.  The estimated subsequent location may be the same as, or different from, as the preceding location.  Paragraphs 0043 and 0044 disclose as part of the list of inequalities, each inequality may include an indication of a subregion within the determined polygonal region.  Using the identified inequality and the subregion indication, the computing device may estimate the location of the asset tag as being located in a particular indicated subregion.  This may be considered a fine estimation of the asset tag location.  An additional process may alter the area of the respective subregions based on differences between the respective signal attribute measurements determined by the asset tag.  For example, a difference between a first signal attribute measurement value and a second signal attribute value may be determined, a difference between the first signal attribute measurement value and a third signal attribute measurement value may be determined, and a difference between first signal attribute measurement value and the third signal attribute value may be determined.  These differences may be referred to as delta values.  The delta values may be used to provide a finer level of accuracy to the location estimation.  Paragraphs 0200-0203 disclose this additional process may provide a finer location estimation than that described with respect to FIG. 10.  The additional process may alter the area of the respective subregions 1-6 based on differences between the respective RSS measurements determined by the identified nodes.  For example, a difference between a first RSS measurement value and a second RSS value may be determined, a difference between the first RSS measurement value and a third RSS value may be determined, and a difference between first RSS measurement value and the third RSS value may be determined.  These differences may be referred to as delta values.  FIG. 11 illustrates a 
Li does not explicitly disclose iv) transform the dissimilarities into estimated distances between each anchor and target using the known distances between the anchors as calibration.
In analogous art, Un discloses iv) transform the dissimilarities into estimated distances between each anchor and target using the known distances between the anchors as calibration (Figure 5 and paragraphs 0060, 0062, and 0063 disclose a base path loss function may be calibrated for respective one or more APs identified for a candidate area comprising a grid.  At 502, a first AP (e.g., an observer AP) reports an observed RSS (e.g., or signal attenuation) for a second AP (e.g., a signal strength and/or signal attenuation for a signal transmitted from the second AP and received by the first AP).  Further, as an example, the first AP may also report an observed RSS and/or signal attenuation from a third AP (e.g., 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate calibrating a path loss from signal measurements and known locations of APs and using the calibrated path loss to determine distances between a mobile device and the APs, as described in Un, with determining a location of a tracking tag using signal strengths and known locations of nodes, as described in Li, because doing so is using a known technique to improve a similar method in the same way.  Combining calibrating a path loss from signal measurements and known locations of APs and using the calibrated path loss to determine distances between a mobile device and the APs of Un with determining a location of a tracking tag using signal strengths and known locations of nodes of Li was within the ordinary ability of one of ordinary skill in the art based on the teachings of Un.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li and Un to obtain the invention as specified in claim 2.
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
On page 5 in the Remarks, Applicant argues that the result of using Un’s method, is incompatible with Li’s approach (in the sense that the output of the step may violate the conditions needed for input into Li’s method) or, in the best case scenario, when combined with Li’s method locates the target inside a region instead of producing a coordinate-level estimate as accomplished by our method.  If Un’s proximities “violate the transitivity of needed to establish a metric.”  That is, when the calibrated RSSI values lead to infeasible ordinal comparisons, then Li’s method would not work (violation of this consistency would yield an empty region in space and consequently a “null” output).  If the proximities happen to satisfy all the conditions needed for Li’s method to work, in the best-case scenario, Li’s approach would locate the target within a region in the plane and not the coordinates.  Paragraphs 0056, 0058, and 0059 from Un’s patent detail the derivation of “AP scores”.  These AP scores have no bearing 
Un discloses the method step of “transforming the dissimilarities into estimated distances between each anchor and target using the known distances between the anchors as calibration” (Figure 5 and paragraphs 0060, 0062, and 0063 disclose a base path loss function may be calibrated for respective one or more APs identified for a candidate area comprising a grid.  At 502, a first AP (e.g., an observer AP) reports an observed RSS (e.g., or signal attenuation) for a second AP (e.g., a signal strength and/or signal attenuation for a signal transmitted from the second AP and received by the first AP).  Further, as an example, the first AP may also report an observed RSS and/or signal attenuation from a third AP (e.g., and a fourth AP, a fifth AP, etc.  comprising observed APs), resulting in a set of one or more observed RSSs (e.g., or signal attenuations) for the first AP (e.g., for signals received at the first AP from the second AP, third AP, fourth AP, etc.).  At 508, a known distance between the observer AP (e.g., the first AP, receiving the signal from the second AP) and the observed AP (e.g., the second AP, sending the signal) may be identified.  As one example, the known distance may be identified using grid AP data (e.g., 352 of FIG. 3), which may identify a location of respective APs.  At 510, an expected distance can be determined using the RSS reported by the observer AP in the observer AP set (e.g., using a base path loss function).  At 512, the base path loss function adjustment may be determined, using at least a combination of the known distance between the observed and observer APs and the expected distance between the observed AP (e.g., second AP) and the observer AP (e.g., first AP).  Further, if the observer AP set for the first AP comprises a plurality of reports (e.g., for the second AP, third AP, etc.), a final base path loss function adjustment for the first AP may comprise a combination of corresponding base path loss function adjustments (e.g., base path loss function adjustment based upon report(s) for second AP, base path loss function adjustment based upon report(s) for third AP, and base path loss function adjustment based upon report(s) for fourth AP, etc.).  In one embodiment, resulting adjustment data 550 for the first AP may be used to calibrate the base path loss function, at 516, resulting in a first calibrated path loss function (e.g., used merely for the first AP).  Figure 4 and paragraph 0056, 0058, and 0059 disclose an AP score may be determined for the respective APs 608, based at least upon their respective grid space distances 610 (A-E), and signal distances determined by an associated RSS (e.g., received by 
On pages 5 and 6 in the Remarks, Applicant argues that the Office Action is attempting to prove a sufficient rationale to combine by a lack of an explanation of incompatibility.  Applicant reiterates that there must be a rationale to combine that does not render the prior art invention being modified unsatisfactory for its intended purpose.  The frustration of purpose does not need to be explicitly stated in the cited references.
Applicant has asserted that Un and Li are incompatible and that combining Un with Li would frustrate the purpose of Li, but Applicant has pointed to nothing in Un or Li to support this assertion.  Absent arguments based on specific portions of Un or Li that would suggest that they are incompatible, there is no reason to consider them as being incompatible and the rationale to combine is considered reasonable.  Specifically, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate calibrating a path loss from signal measurements and known locations of APs and using the calibrated path loss to determine distances between a mobile device and the APs, as described in Un, with determining a location of a tracking tag using signal strengths and known locations of nodes, as described in Li, because doing so is using a known technique to improve a similar method in the same way.  Combining calibrating a path loss from signal measurements and known locations of APs and using the calibrated path loss to determine distances between a mobile device and the APs of Un with determining a location of a tracking tag using signal strengths and known locations of nodes of Li was within the ordinary ability of one of ordinary skill in the art based on the teachings of Un.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a 






/Mark G. Pannell/Examiner, Art Unit 2642